NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
RI CHARD L. SHAFFER,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2012-7052 *
Appea1 from the United States C0urt of Appea1s for
Veterans C1aims in 10-0758, Judge R0bert N. Davis.
ON MOTION
ORDER
Richard L. Shaffer moves for leave to proceed in forma
pauperis
Up0n consideration thereof
IT IS ORDERED THATZ
The motion is granted

sHAFFER v. DVA
FEB 01 2012
cc: Richard L. Shaffer
J. Hunter Bennett, Esq.
FoR THE COURT
2
/sf J an Horba1__\;
Date J an Horbaly
Clerk
1
l-T1
ca
324 us con
HT
THE FED
§§
"'>
'_'o
E°u
EALS FOR
RCUIT
FEB 07 2012
JAN HOBBA\.Y
Cl.E|K
1